Order entered December 11, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01400-CR

                          EX PARTE TAMESHIA LASHAE HOLT

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. WX17-90074-I

                                             ORDER
       The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by her pretrial application for writ of habeas corpus. This is an accelerated appeal

and is governed by Texas Rule of Appellate Procedure 31.

       We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it with the clerk’s record. See TEX. R. APP. P. 25.2(a), (d).

       We ORDER the D a llas County District Clerk to file the clerk’s record by

December 22, 2017. We ORDER that the clerk’s record contain copies of the indictment, the

application for writ of habeas corpus and any response from the State, all documents related to

the writ application, the trial court’s order adjudicating the writ application, any findings of fact

and conclusions of law on the writ application, and the trial court’s certification of appellant’s

right to appeal.
           We ORDER the court reporter to file, by December 22, 2017, either the reporter’s

record or written verification that no hearing was conducted.

           After the record has been filed, the Court will notify the parties of briefing deadlines,

the submission date, and panel. See TEX. R. APP. P. 31.1.

           We DIRECT the Clerk to send copies of this order to the Honorable Nancy Elizabeth

Kennedy, Presiding Judge, Criminal District Court No. 2; Mary Snider, official court reporter,

Criminal District Court No. 2; Felicia Pitre, Dallas County District Clerk; and counsel for all

parties.

                                                      /s/     LANA MYERS
                                                              JUSTICE